Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the amendments filed on 08/09/2022.
Claims 14, 17-21, and 23-26 are pending in this Office Action and claims 1-13, 15, 16, and 22 have been cancelled.

Response to Arguments
3.	a. The specification amendment dated 08/09/2022 has been accepted.
	b. The previous specification objection, claim objections and 35 U.S.C. 112(b) rejections have been withdrawn in response to specification amendment and claim amendments.
Allowable Subject Matter
4.	Claims 14, 17-21, and 23-26 are allowed.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given by Applicant’s representative, Mr. Robert King, on 8/15/2022.
By this amendment, claims 14, 17, 18, 20, 21, 23, 24, and 26 have been amended as following:
14.	(Currently amended)  A method for providing data privacy in a private distributed ledger, comprising:
	receiving, by a node in a distributed ledger network,  a block comprising a first transaction and a second transaction;
	determining, by a node computer processor,  that the first transaction is a private transaction; 
	communicating, by the node computer processor, a node public key and a transaction hash digest for the first transaction to a transaction key manager for the node;
	receiving, by the node computer processor,  an encrypted transaction payload for the first transaction;
	decrypting, by the node computer processor,  the encrypted transaction payload, the transaction payload comprising contract code associated with the first transaction;
	executing, by the node computer processor,  the contract code associated with the first transaction; 
	determining, by the node computer processor,  that the node is not a party to the second transaction; and
	skipping, by the node computer processor,  execution of contract code associated with the second transaction; 
	wherein the node computer processor determines that the first transaction or second transaction is a private transaction based on a flag in a body of the first or second transaction.

	17.	(Currently amended)  The method of claim 14, further comprising:
	communicating, by the node computer processor,  a node public key and a transaction hash digest for the second transaction to a transaction key manager for the node; and
	receiving, by the node computer processor,  an indication that the node is not a party to the second transaction in response to the node not being a party to the second transaction.

18.	(Currently amended)  The method of claim 14, further comprising:
	validating, by the node computer processor,  the block.

	20.	(Currently amended)  The method of claim 14, wherein the distributed ledger comprises private transactions and public transactions, 
	wherein the private transactions and the public transactions are visible and cryptographically immutable.

	21.	(Currently amended)  A method for providing data privacy in a private distributed ledger, comprising:
	receiving, by a node in a distributed ledger network,  a block comprising a first transaction and a second transaction written to the distributed ledger;
	determining, by a node computer processor,  that the first transaction is a private transaction; 
	communicating, by the node computer processor,  a node public key and a transaction hash digest for the first transaction to a transaction key manager for the node;
	receiving, by the node computer processor,  an encrypted transaction payload for the first transaction;
	decrypting, by the node computer processor,  the encrypted transaction payload, the transaction payload comprising contract code associated with the first transaction;
	executing, by the node computer processor,  the contract code associated with the first transaction; 
	determining, by the node computer processor,  that the node is not a party to the second transaction; and
	skipping, by the node computer processor,  execution of contract code associated with the second transaction;
	wherein the node computer processor determines that the first transaction or second transaction is a private transaction based on a sentinel byte associated with first or second transaction.

	23.	(Currently amended)  The method of claim 21, further comprising:
	communicating, by the node computer processor,  a node public key and a transaction hash digest for the second transaction to a transaction key manager for the node; and
	receiving, by the node computer processor,  an indication that the node is not a party to the second transaction in response to the node not being a party to the second transaction.

24.	(Currently amended)  The method of claim 21, further comprising:
	validating, by the node computer processor,  the block.

	26.	(Currently amended)  The method of claim 21, wherein the distributed ledger comprises private transactions and public transactions, 
	wherein the private transactions and the public transactions are visible and cryptographically immutable.

Examiner’s Statement of Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 14 and 21:
a. Kurian et al (US 2017/0230353 A1) discloses a hybrid blockchain includes a private blockchain portion and a public blockchain portion.  One or more block chains may be used to take action (e.g., access, create, view, store, disseminate, validate, or the like) event information associated with an event, such as the exchange of funds, but also any type of event information for an event that may occur within or outside of a business. Aspects of the present invention use at least a private block chain, or a portion of a block chain that is private, in order to allow a user to take an action (e.g., access, create, view, store, disseminate, validate, or the like) event information for various purposes. In some instances, a single entity may establish and control the private block chain portion, such that the single entity controls access to the private block chain portion (e.g., a private block chain or a hybrid block chain with a private block chain portion having nodes which are stored within the entity's in-house network or nodes outside of the controlling entity which are only allowed to access the private block chain when the node and/or user is authenticated) (paragraph [0026]). 
Authentication credentials may limit or allow one or more users to take actions on a particular event. For example, one user may access, view, store, disseminate, and/or validate all resource transfers, while other users may only access, view, and disseminate information related to an event. In other aspects of the invention, the authentication credentials may be placed on the nodes from which the users 4 access the block chain, and as such, the nodes may only take specific actions on specific events. Alternatively, both the users and nodes may require authentication credentials (paragraph [0053]).
b. Ebrahimi et al. (US 9,876,646 B2) discloses systems and methods for managing the identity of the user in a public storage facility, and for certifying pending transactions for a user are disclosed. One example method includes receiving, at an input device, personal data that identifies the user. The personal data is represented as input data. The input device is configured to process a hashing function to provide a hash value and user accessible interface for transmitting the hash value and a public key of the user to the public storage facility, e.g., block chain, and for receiving back from the public storage facility a transaction number corresponding to the hash value and the public key. In one example, the input device is configured to encrypt the hash value, a time stamp and the transaction number with a public key of a certification entity to provide user certifiable data to the certification entity. The certification entity is configured to access the public storage facility to verify the user (Abstract and summary).
c. Pinkas et al. (US 2007/0124247 A1) discloses systems and methods for managing the transfer of electronic files. A sender transfers an encrypted version of a file (such as a digitally encoded audio track, movie, document, or the like) to someone who wishes to receive it. The receiver computes a hash of the encrypted file, and sends it to a trusted third party. The trusted third party compares the hash that was computed by the receiver with another hash computed by the sender. If the two hashes match, the third party sends the file decryption key to the receiver who uses to decrypt the encrypted file (Abstract and paragraphs [0095]-[0098]).
d. Ray (US 2012/0227625 A1) discloses privilege set membership is indicated by one or more bits being set in a bit field (paragraph [0140]).
The prior arts of record fail to either disclose or sufficiently suggest the combination features as claimed and arranged by applicant. Although the above references teach similar aspects of the independent claims, each of these independent claims as a whole is not obvious over these prior arts.  Therefore, independent claims 14 and 21 are allowable over the prior arts of record and dependent claims 17-20 and 23-26 are allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH T LE/           Examiner, Art Unit 2495